 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2
   GREG ADDINGTON
 3 Assistant United States Attorney
   Nevada Bar No. 6875
 4 Bruce R. Thompson U.S. Courthouse & Fed. Bldg.
   400 South Virginia Street, Suite 900
 5 Reno, Nevada 89501
   (775) 784-5438
 6 Greg.Addington@usdoj.gov
   Attorneys for the United States
 7

 8                               UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10

11
     SCOTT FRIEDMAN,                                  Case No. 2:18-cv-857-JCM-VCF
12
                    Plaintiff,
13                                                    Motion To Extend Time to File Response
            v.
                                                      to First Amended Complaint
14
     UNITED STATES OF AMERICA, et al.,                 (First Request)
15
                   Defendants.
16

17

18
            The United States of America hereby moves to extend the time for filing its response
19
     to the first amended complaint (#193). This is the first extension of time sought in this
20
     action with respect to the United States’ response to the first amended complaint. The
21
     current filing deadline is September 20, 2019.
22
            1.     This is an action to recover tort damages against the United States and
23
     numerous other defendants.
24
            2.     By Order (#191) entered September 3, 2019, leave was granted for plaintiff
25
     Friedman to file an amended complaint. Following entry of the September 3 Order, the
26
     amended complaint was filed (#193). In accordance with Rule 15(a)(3), Fed.R.Civ.P., the
27
     United States’ response to the amended complaint is due on or before September 20, 2019.
28
 1          3.     On September 11, 2019, the United States filed its Objections (#195) to the

 2   Magistrate Judge’s September 3 Order pursuant to Rule 72(a), Fed.R.Civ.P. In its

 3   Objections, the United States advances its position that the September 3 Order should be

 4   set aside and the amended complaint should be stricken. Given the briefing protocol

 5   applicable to such objections, it is unlikely the Court will issue a ruling on the United

 6   States’ Objections before the current deadline for responding to the amended complaint.

 7          4.     The requested extension would obviate the need for the United States to

 8   respond to the amended complaint while the United States’ Objections (#195) are pending

 9   with respect to the September 3 Order that granted leave to file the amended complaint.

10   The proposed extension would thus promote efficiency by eliminating potentially

11   unnecessary filings.

12          5.     Based on the foregoing, the United States seeks an order extending the

13   deadline for it to file its response to the amended complaint. The extension sought would

14   extend the time from the current deadline of September 20, 2019, to a date 21 days

15   following the court’s disposition of the United States’ pending Objections (#195) to the

16   September 3 Order.

17                                                       Respectfully submitted,

18                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
19
                                                         /s/ Greg Addington
20                                                       GREG ADDINGTON
                                                         Assistant United States Attorney
21

22

23                                       IT IS SO ORDERED
24
     Date: October 4, 2019
25
                                                 ______________________________________
26                                               UNITED STATES MAGISTRATE JUDGE

27

28

                                                    2
 1

 2                                     Certificate of Service

 3          I hereby certify that the Motion to Extend Time to File Response to First

 4   Amended Complaint (First Request) was served on this date via the Court’s Electronic

 5   Case Filing system unless specified otherwise below.

 6          Dated this 11th day of September, 2019.

 7                                                    /s/ Greg Addington
                                                      GREG ADDINGTON
 8                                                    Assistant United States Attorney

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
